Order entered April 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00422-CR

                                ARACELY MEZA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00230-U

                                           ORDER
       Before the Court is appellant’s April 2, 2019 third motion to extend the time to file his

brief. Appellant’s brief has been tendered with the motion. We GRANT the motion and

ORDER appellant’s brief filed as of the date of this order.

                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE